 1 McGREGOR W. SCOT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:19-po-00063-SAB
12                         Plaintiff,                    [Citations #6599910 AND 6599911 CA/59]
13   v.                                                  MOTION AND ORDER TO DISMISS
14   SCOTT J. SANDMAN,
15                         Defendant.
16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Jeffrey A. Spivak, Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00063-

19 SAB [Citations #6599910 and 6599911 CA/59] against SCOTT J. SANDMAN pursuant to Rule 48(a)
20 of the Federal Rules of Criminal Procedure. Pursuant to this Court’s order, discovery was due to the

21 Defendant on May 30, 2019. Discovery was not provided until July 12, 2019. The United States failed

22 to properly calendar this deadline and failed to ensure it complied with the Court’s order. As a result,

23 the United States moves to dismiss this case.

24 DATED: July 22, 2019                                    Respectfully submitted,

25                                                         McGREGOR W. SCOTT
                                                           United States Attorney
26
                                                   By:     /s/ Jeffrey A. Spivak
27                                                         JEFFREY A. SPIVAK
                                                           Assistant U.S. Attorney
28
                                                          1
29

30
 1
                                             ORDER
 2

 3          IT IS HEREBY ORDERED that Case Number 1:19-po-00063-SAB [Citations #6599910 and
 4 6599911 CA/59] against SCOTT J. SANDMAN be dismissed.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 22, 2019
                                               UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                 2
29

30
